IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1789
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANNON KNICKERBOCKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clayton County, Margaret L.

Lingreen, Judge.



      A defendant challenges his convictions for third-degree burglary and first-

degree theft. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


TABOR, Judge.

       Ida Heins, her daughter, and her twin granddaughters often spent

Saturday nights playing bingo in Harpers Ferry. When they returned to their

Luana trailer after 10 p.m. on August 27, 2011, they discovered someone had

broken in and taken their savings.      Shannon Knickerbocker knew about the

family’s Saturday night bingo tradition.      He also knew Heins had recently

borrowed money to finance a land purchase.          But authorities did not charge

Knickerbocker until years later when his aunt, Shawna Knickerbocker,1 came

forward with information tying him to the crimes.       In 2015, a jury convicted

Knickerbocker of burglary and theft, finding he stole more than $10,000 from the

Heinses.

       Knickerbocker appeals the district court’s denial of his motion challenging

the jury verdicts as contrary to the weight of the evidence and the court’s ruling

Shawna was not an accomplice to the theft as a matter of law.              Because

Knickerbocker fails to show the district court abused its discretion in denying his

motion for new trial, we decline to disturb the verdicts. As for the accomplice

issue, the district court correctly left the matter up to the jury, and regardless of

whether Shawna could have been convicted of theft, sufficient evidence

corroborates her testimony implicating her nephew. Accordingly, we affirm.

       I.     Facts and Prior Proceedings

       Motivated to keep the family farm intact but unable to obtain a bank loan

to purchase twenty acres of an eighty-acre parcel, sixty-five-year-old Ida Heins


1
 Because she shares a last name with defendant Knickerbocker, we will refer to
Shawna by her first name in this opinion.
                                           3


borrowed $25,000 from her daughter-in-law in the spring of 2011 and another

$18,000 from her best friend later that summer. Both loans came in the form of

cash without written documentation. Heins kept the cash in two small lockboxes

in her bedroom until she was able to finalize the land deal with her half-sister,

Helen Upton. Upton and Heins had a strained relationship, and Heins believed

Upton was making it difficult for her to buy the land.

       Upton’s daughter, Tiffany, was dating Knickerbocker in August 2011.

During that summer, Knickerbocker welcomed several people to live at his

house, including his aunt, Shawna; her boyfriend, John Bollman; and a teenager,

Cody McCarthy. Those three associates of Knickerbocker all testified against

him at the 2015 trial.

       Shawna told the jury that on August 27, 2011, her nephew was gone for

about one hour in the morning, returned home, and “told John and Cody to put

their shoes on.” She also testified Knickerbocker supplied her with hydrocodone

pills, which affected her memory. Later that day, she received a text message

from Knickerbocker saying they were lying in a cornfield and predicting she

would “be happy when they returned.”               According to Shawna, her nephew

returned about four hours later carrying a duffel bag and gave her $1000, telling

her not to spend it on big things and “to shut [her] mouth about the burglary.”

Shawna did not share this information with law enforcement until August 2013,

attributing her delay to “fear, being disloyal.”

       Seventeen-year-old McCarthy testified he went along with Knickerbocker’s

plan to get money from the Heins trailer. According to McCarthy, on August 27,

2011, Bollman drove toward the trailer in a white Dodge Intrepid; McCarthy and
                                        4


Knickerbocker were passengers. They parked at a graveyard and waited until

the Heins family left for bingo. McCarthy testified: “After we had seen them

leave, we had gone into the cornfield next to the house and went around to the

backside.” Knickerbocker pried the door open with a screwdriver, according to

the teenager’s testimony. Once inside, Knickerbocker told McCarthy to search

for money. McCarthy grabbed “two five-dollar bills attached to a couple teddy

bears.” Meanwhile, Knickerbocker was in the back bedroom going through two

lockboxes he pried open with the same screwdriver he used to gain entry.

According to McCarthy, Knickerbocker dumped the contents of the lockboxes

into a duffel bag before they left the trailer.   Bollman drove them back to

Knickerbocker’s house. Knickerbocker gave McCarthy $500 of the stolen cash.

McCarthy did not talk to law enforcement until 2013.

       Bollman offered a similar recollection of August 27, 2011.      Bollman

testified Knickerbocker left his house in the morning and returned to say “he

wanted to go for a ride.” As Bollman drove the Dodge Intrepid, Knickerbocker

revealed his plan to “get some cash” from the Heins trailer. Bollman recalled

driving “past there a few different times” that afternoon.   Bollman eventually

stopped and let Knickerbocker and McCarthy out in the cornfield at

Knickerbocker’s direction.    More than one hour later, Knickerbocker called

Bollman to pick them up. Knickerbocker was carrying a duffel bag and pulled out

a wad of cash to show Bollman. Bollman testified he later helped Knickbocker

count the cash and received $5000 when they were done counting.            Like

McCarthy, Bollman did not provide information to the authorities until Shawna,

his girlfriend, came forward in 2013.
                                        5


       When Ida Heins—along with her daughter and granddaughters—arrived

home from bingo at 10:30 p.m. on August 27, 2011, she noticed “everything was

topsy turvy” in her bedroom.      The lockboxes were “busted open” and the

borrowed cash was gone.       Ida’s daughter, Patricia, noticed piggy banks and

teddy bears belonging to her eight-year-old daughters were missing, as well as

$6000 of her own savings. Ida Heins called the Clayton County Sheriff’s Office.

The responding deputies discovered the back door had been pried open. Heins

identified Knickerbocker as a possible suspect. Heins told the deputy she had

seen Knickerbocker driving a blue truck past her house earlier that day. She also

recalled seeing a white car drive by before they left for bingo; she described the

driver as looking like Bollman.

       Two other family members, Gina and Dalana Heins, testified to seeing

Knickerbocker drive past the property on August 27, 2011, when they were

outside doing yard work. Dalana recalled seeing Knickerbocker drive by in a

blue truck, and Gina later saw a white car go past carrying three people, one of

whom she believed to be Knickerbocker.

       Deputy Brent Ostrander interviewed Knickerbocker about the break-in. At

Knickerbocker’s house, the deputy saw a blue Dodge pickup truck. During the

2011 interview, Knickerbocker discussed the land deal between Upton and

Heins, revealing he had read the contract drawn up by an attorney to facilitate

the sale. Knickerbocker denied any involvement in the burglary and told the

deputy his housemates—Shawna, Bollman, and McCarthy—could vouch for his

whereabouts. But the deputy did not talk with Knickerbocker’s housemates at

that time.
                                        6


      The case remained unsolved until August 2013, when Deputy Ostrander

interviewed Shawna, Bollman, and McCarthy. Following those interviews, the

State charged Knickerbocker with first-degree theft for unlawfully taking

possession of another’s property with a value exceeding $10,000, in violation of

Iowa Code sections 714.1 and 714.2(1) (2011), and third-degree burglary for

unlawfully entering an occupied structure having no right, license or privilege to

do so with the intent to commit a theft therein, in violation of sections 713.1 and

713.6A(1). The State did not charge Shawna, Bollman, or McCarthy with any

crimes.

      Knickerbocker’s trial took place in July 2015. At the close of the evidence,

defense counsel asked the court to rule Shawna, Bollman, or McCarthy were

accomplices as a matter of law. The court agreed McCarthy was an accomplice

as a matter of law but allowed the jurors to consider whether they believed

Shawna and Bollman were accomplices, as defined in the jury instructions,

whose testimony required corroboration.      The jury answered an interrogatory

finding Bollman fit the definition of an accomplice but Shawna did not. The jury

returned guilty verdicts on both counts and also answered an interrogatory

finding the value of the property taken by Knickerbocker exceeded $10,000.

      Knickerbocker sought a new trial, alleging the verdict was against the

weight of the evidence.     The district court denied Knickerbocker’s new-trial

motion and imposed indeterminate sentences of ten years on the theft count and

five years on the burglary count.       The court ran the terms concurrently,

suspended the prison time, and ordered Knickerbocker to serve two to five years

of probation. Knickerbocker now appeals, renewing his weight-of-the-evidence
                                         7


challenge and contesting the court’s refusal to find Shawna was an accomplice

as a matter of law.

       II.    Scope and Standards of Review

       When reviewing the district court’s denial of Knickerbocker’s motion for

new trial under Iowa Rule of Criminal Procedure 2.24(2)(b)(6), we look only to

see if the court abused its wide discretion. See State v. Reeves, 670 N.W.2d

199, 202 (Iowa 2003). “On a weight-of-the-evidence claim, appellate review is

limited to a review of the exercise of discretion by the trial court, not of the

underlying question of whether the verdict is against the weight of the evidence.”

Id. at 203 (clarifying appellate court does not sit to judge witness credibility or

reweigh evidence).

       We review Knickerbocker’s accomplice claim for the correction of errors at

law. See State v. Douglas, 675 N.W.2d 567, 570–71 (Iowa 2004).

       III.   Analysis

       A. Did the district court abuse its discretion in denying the motion
          for new trial?

       In his motion for new trial, Knickerbocker alleged the greater amount of

credible evidence supported his position that he did not participate in the burglary

and theft. He complained of “uncorroborated accomplice testimony” and the lack

of physical evidence linking him to the crimes. He also challenged the State’s

proof that the value of the stolen property exceeded $10,000.

       Before overruling Knickerbocker’s motion, the district court offered the

following evaluation of the evidence:

               At trial, John Bollman and Cody McCarthy, accomplices,
       testified as to [Knickerbocker’s] involvement in the crimes at the
                                         8


       victim’s residence. Corroboration of the accomplices’ testimony
       was provided by Shawna Knickerbocker, Gina Heins, Ida Heins,
       and Delana Heins. The jury determined Shawna Knickerbocker
       was not an accomplice. The testimony of Gina Heins, Ida Heins,
       and Delana Heins placed [Knickerbocker] and accomplice near the
       location of the Heins residence earlier in the day the crime was
       committed.
              Ida Heins testified as to the items, including money, taken
       from her residence. Two individuals who had advanced monies to
       Ida Heins confirmed Ida Heins’s receipt of the monies.

       The district court recognized its ability to set aside the jury’s verdicts if

they were “contrary to the weight of the evidence and a miscarriage of justice

may have resulted.” See Nguyen v. State, 707 N.W.2d 317, 327 (Iowa 2005).

But the court decided the evidence at Knickerbocker’s trial did not “preponderate

heavily against the jury’s verdict.”

       On appeal, Knickerbocker contends the State’s witnesses who implicated

him were not credible. He asserts the inconsistencies in their testimony and their

motivations for accusing him “shed a great deal of doubt on their testimony.”

       The foibles of the State’s witnesses were on full display for the jury.

Defense counsel cross-examined Shawna, Bollman, and McCarthy regarding the

leniency they received for their testimony. The jury learned of Shawna’s drug

addiction and her prior false testimony. These witnesses had information about

the crimes because—to various degrees—they interacted with Knickerbocker

before, during, or after the burglary, and all received some of the ill-gotten gains.

As the prosecutor told the jurors during closing argument: “If you’re going to cast

a play in hell, don’t expect the actors to be angels.” Under no delusion the

State’s witnesses were angels, the jury nevertheless believed their testimony

connecting Knickerbocker to the burglary and theft.
                                          9


       Because it is the function of the jury to believe or disbelieve witnesses, the

power to grant a new trial is reserved for those “exceptional cases” where the

credible evidence tips the scales dramatically away from a guilty verdict. See

State v. Ellis, 578 N.W.2d 655, 659 (Iowa 1998) (citation omitted). The district

court did not see this as an exceptional case. It found sufficient corroboration of

the accomplices in the testimony of Ida Heins, as well as Gina and Delana Heins.

The district court did “exactly what it was required to do under a weight-of-the-

evidence standard.” See Reeves, 670 N.W.2d at 209. It carefully weighed the

evidence, determined credibility, and gave sufficient reasons for its decision. It is

not our job to reassess witness credibility or reweigh the evidence. The district

court acted well within its discretion in denying the motion for new trial.

       B. Was Shawna Knickerbocker an accomplice as a matter of law?

       The State cannot convict a defendant based solely on accomplice

testimony. Iowa R. Crim. P. 2.21(3). When relying on accomplice testimony, the

State must offer corroborating evidence that independently links the defendant to

the crime. Douglas, 675 N.W.2d at 568–69. Corroboration need not be strong

nor go to the whole case. State v. Liggins, 524 N.W.2d 181, 187 (Iowa 1994).

The testimony of one accomplice may not be used to corroborate the testimony

of another accomplice. State v. Barnes, 791 N.W.2d 817, 824 (Iowa 2010).

       Our case law defines an accomplice as someone who “could be charged

with and convicted of the specific offense for which an accused is on trial.”

Douglas, 675 N.W.2d at 571 (citation omitted).         Standing alone, proof that a

person knew the accused was planning the crime or was present when the

accused committed the crime is not enough to brand the person as an
                                           10

accomplice. Id. The defense must show by a preponderance of the evidence

the person was somehow involved in the commission of the crime. Id. “When

the facts and circumstances are undisputed and permit only one inference,

whether a witness is an accomplice is a question of law for the court.” Id. But if

the facts are disputed or give rise to different inferences, the accomplice question

is for the jury. Id.

         At   trial,   defense   counsel   argued   all   three   of   Knickerbocker’s

housemates—Shawna, Bollman, and McCarthy—were accomplices as a matter

of law. Counsel asserted Shawna “could be charged under a theory of aiding

and abetting, that she was aware of this supposed plan, that she had received

text messages during the supposed incident and that she supposedly received

money.” The court instructed the jury McCarthy was an accomplice but found the

status of Shawna and of Bollman gave rise to different factual inferences and,

therefore, posed questions for the jury.        The jury decided Bollman was an

accomplice but Shawna was not.

         On appeal, Knickerbocker argues the district court erred in not instructing

the jury Shawna was an accomplice to the theft.2             He points out Shawna

admitted on the witness stand she accepted $1000 from him knowing it was

stolen and did not return the cash to the Heinses or turn it over to authorities.

         The State contends Knickerbocker’s argument is foreclosed by State v.

Houston, 211 N.W.2d 598, 601 (Iowa 1973), where the supreme court held a

witness who later received stolen property from a defendant being prosecuted for

receiving stolen property was not an accomplice because the later receipt was

2
    Knickerbocker does not argue Shawna was an accomplice to the burglary.
                                        11


not the same offense for which defendant was on trial. We agree the logic of

Houston undermines Knickerbocker’s position. While the State may have been

able to prosecute Shawna for possession of stolen property she received from

her nephew, that offense was different and separate from Knickerbocker’s act of

taking the money from the Heinses.        The district court correctly determined

Shawna was not an accomplice as a matter of law.

      But even if Shawna had been an accomplice to Knickerbocker’s theft from

the Heinses, the State presented sufficient evidence to corroborate her version of

events and to support the jury’s guilty verdict. Shawna testified to Knickerbocker

leaving the house twice on August 27, 2011, first on his own and later with

Bollman and McCarthy. The testimony of Ida Heins, as well as that of Gina and

Dalana Heins, about the unusual traffic they saw on their rural Luana road that

day provided a vital link between Knickerbocker and his confederates and the

theft discovered at the trailer later that night. Knickerbocker cannot show he was

prejudiced by the district court’s determination that Shawna was not an

accomplice to the theft as a matter of law.

      AFFIRMED.